Broyles, J.
1. The holder of a note is presumed to be such bona fide and for value. Park’s Annot. Code, § 4288.
2. This ease was a suit upon a promissory note executed in favor of the Commercial & Savings Bank by J. W. Payne, and claimed to be held by the plaintiff trust company as a bona fide purchaser before maturity. It was agreed by counsel on the trial that any defenses which could be pleaded as against the original holder of the note were waived, and that the only question to be decided by the court, sitting without the intervention of a jury, was whether the plaintiff was such a bona fide holder of the note as to be protected against such defenses. Under the evidence submitted, the court did not err in finding that the plaintiff was such a bona fide holder of the note, and in rendering judgment against the defendant for the full amount sued for. Judgment affirmed.